AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

UNITED STATES DISTRICT COURT
Northern District of California

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
** UNDER SEAL**

USDC Case Number: CR-19-00168-001 BLF

BOP Case Number: DCANS19CR00168-001

USM Number: 69883-097

Defendant’s Attorney: Karen Landau (retained)

Vv.
Dejon Andrade

THE DEFENDANT:

j¥ admitted guilt to: Charge Two of the Petition (ECF No. 4) filed on May 2, 2019 of the term of supervision.
i was found in violation of condition(s): after denial of guilt.

The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation Violation Ended
2 New Law Violation 05/05/2017

 

 

 

 

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through _2_ of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

j¥ On motion made by the Government, Charge One was dismissed without prejudice.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

5

 

 

 

 

6/18/2019
Last Four Digits of Defendant’s Soc. Sec. No.: 1162 Date of Imposition of Judgment”~ +
bh A fe a

Defendant’s Year of Birth: 1986 LE ly LL Wek Me YE 1 LY)

Sjénatiire seit Ses
City and State of Defendant’s Residence: The Honorable Beth Labson Freeman
Elk Grove, California United States District Judge

Name & Title of Judge

ee ey, a a
te) A

EME A SEIS
Date Sie t é
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

DEFENDANT: Dejon Andrade ' Judgment - Page 2 of 2
CASE NUMBER: CR-19-00168-001 BLF

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: Time

io

Served, with no supervision to follow. The term of imprisonment imposed by this judgment shall run concurrently
with the defendant’s term of imprisonment in Docket 17CR00261-001-BLF.

The Court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.

Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
the Clerk’s Office.

The defendant shall surrender to the United States Marshal for this district:

tT at iam [pm on (no later than 2:00 pm).

{ as notified by the United States Marshal.

The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

rat [am [pm on (no later than 2:00 pm).
tT as notified by the United States Marshal.

f~ as notified by the Probation or Pretrial Services Office.

The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to at

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
